Citation Nr: 0202745	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  00-18 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1943 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  This decision determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
and also denied service connection for tinnitus.  The veteran 
subsequently perfected this appeal.

The Board notes that the RO characterized the issue on appeal 
as whether new and material evidence had been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  However, the Board finds that the issue on appeal is 
basic entitlement to service connection for bilateral hearing 
loss and has re-characterized the issue as such.

The Board's re-characterization is based on the following 
facts.  The veteran filed a claim for impaired hearing in 
both ears in April 1946.  In a May 1946 rating decision, the 
veteran was service connected for "thickened ear drums, 
bilateral, hearing normal, otitis externa" and assigned a 
noncompensable evaluation.  A May 1946 letter informed the 
veteran that service connection had not been established for 
catarrhal fever, enteritis, dysentery, pneumonia, and aching 
joints.  The veteran was further informed that service 
connection had been established for an ear condition.  The 
veteran was never notified that his claim for bilateral 
impaired hearing was denied.  In February 1949, the veteran 
was informed via letter that the May 1946 determination was 
confirmed and continued.  Again, the veteran was not notified 
that his claim for impaired hearing had been denied.  
Accordingly, the Board finds that the veteran's claim for 
impaired hearing is still pending and therefore, it is not 
necessary to submit new and material evidence.



FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. Resolving reasonable doubt in the veteran's favor, his 
current bilateral hearing loss and tinnitus are causally 
related to his period of service. 


CONCLUSIONS OF LAW

1. A bilateral hearing impairment was incurred as a result of 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.385 (2001).

2. Tinnitus was incurred as a result of service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the evidence 
necessary to establish entitlement to service connection in 
the January 2000 rating decision, the September 2000 
statement of the case (SOC), the October 2001 rating decision 
and the October 2001 supplemental statement of the case 
(SSOC).  Additionally, in February 2001 the veteran was 
notified of the VCAA.  The Board concludes that the 
discussions in the rating decisions, the SOC, the SSOC, and 
the February 2001 VCAA letter, adequately informed the 
veteran of the evidence needed to substantiate his claims and 
complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim, the veteran identified medical 
treatment from various private providers (Dr. Watzman, Dr. 
Mahan, Dr. Porth and Dr. Howery).  The RO requested 
information from these providers and available records have 
been associated with the claims folder.  The Board notes that 
medical records from Dr. Porth are not available as they were 
destroyed after 10 years.  Further, in keeping with the duty 
to assist, the veteran was provided a VA audiometric 
examination in December 1999 and a VA ear disease examination 
in January 2000.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2001), which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  Id.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); see 38 U.S.C.A. § 5107 (West Supp. 2001).

The law and regulations defining service connection and 
hearing loss for VA purposes have been modified during the 56 
years since the veteran initially filed his claim for service 
connection for impaired hearing.  Where laws or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet.App. 308 (1990).  Here, since application of the 
current law and regulations provide a favorable result, they 
are the only ones cited and considered in this decision.  

Service medical records indicate that on examination for 
enlistment in April 1943, the veteran's ears (condition of 
drums, discharge, etc.) were determined to be normal.  
Hearing was noted as 15/15 right and 15/15 left.  On 
examination for discharge in April 1946, the veteran's 
hearing was 15/15 on whispered voice testing in both ears.  
Noted defects included slight thickness of the ear drums and 
mild otitis externa.  

The veteran filed a compensation claim for impaired hearing 
in April 1946, claiming inservice treatment for same just 3 
months earlier.  VA forms for authorization of medical care 
indicate the veteran was seen by a private physician on four 
occasions in April 1947 for bilateral external otitis.  The 
veteran was subsequently seen for complaints of tinnitus and 
deafness in October 1947.  On examination, the tympanic 
membranes were intact with a slight degree of retraction.  
Impression was pseudo meniere's disease.  The veteran was 
also seen on three occasions in November 1947.  Clinical 
findings revealed a low grade mycotic infection in both ear 
canals and low grade deafness but no tinnitus at that time.  
There were no complaints of vertigo, nystagmus or staggering.  
The ear canals were cleaned and treated with Dalyde solution.

In August 1998, the veteran was seen by Dr. Mahan for 
problems with a runny nose.  The veteran reported ringing in 
the ears and hearing loss which he has had for a long time.  
On examination, the ear canals were clear and the tympanic 
membranes were normal.  In November 1998, the veteran 
returned to Dr. Mahan with complaints that the hearing in his 
right ear was decreased.  On examination, the tympanic 
membrane on the right revealed evidence of a previous 
perforation and the tympanic membrane on the left was fairly 
normal.  Impression was serous otitis media of the right 
side.  In December 1998, the veteran reported his ears still 
felt full but he had slightly better hearing.  On 
examination, the right ear canal was clear but the left 
tympanic membrane was retracted.  

A November 1999 audiological evaluation from Central Florida 
Hearing Center indicates the veteran suffers from moderately 
severe-severe sensorineural hearing loss in the right and 
left ears.

In December 1999, the veteran underwent a VA audiometric 
examination.  The veteran's C-file was not available for 
review.  The veteran reported a long-standing history of 
bilateral hearing loss with tinnitus since World War II 
(WWII).  According to the veteran, the tinnitus is bilateral 
and constant.  The veteran wears a self-purchased hearing aid 
in his right ear.  The veteran claimed a history of bilateral 
tympanic membrane perforations, secondary to extreme noise 
trauma during WWII.  He reported that he walked underneath a 
large cannon as it fired near him and that both ears were 
perforated and bleeding.  

At this time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
50
65
65
LEFT
75
75
60
60
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 12 percent in the left ear.

Diagnosis was "[m]oderately severe sensory neurological 
hearing loss bilaterally."  In the examiner's opinion, the 
most likely etiology of the veteran's tinnitus and hearing 
loss is noise trauma experienced during WWII.

In January 2000, the veteran underwent a VA ear disease 
examination.  The veteran reported hearing loss and right ear 
tinnitus.  The veteran related his hearing loss to a cannon 
explosion from which he received a right tympanic membrane 
perforation in 1945.  He stated that ear protectors were not 
available at that time.  He reported the tinnitus became 
apparent in 1970 and has become progressively worse.  

On physical examination, the right auricle was normal, the 
canal was clear and the tympanic membrane was scarred but 
intact.  The left auricle was normal, canal was clear and the 
tympanic membrane was intact.  Final diagnoses were:

1. Normal ear examination;
2. Bilateral moderate to severe 
sensorineural hearing loss; and
3. Hearing loss and tinnitus more likely 
than not due to acoustic trauma while 
in the military.

An April 2001 statement from Dr. Howery, an ear, nose and 
throat specialist (ENT), indicates the veteran has been 
followed for a slow progressive deterioration of his hearing.  
The first audiogram they had was in 1991 which showed mild to 
moderate hearing loss.  The veteran's hearing loss slowly 
progressed over the years until now he has a severe hearing 
loss which is incapacitating to him and he is at the point 
where he cannot function without hearing aids.

The veteran contends that he is entitled to service 
connection for bilateral hearing impairment and tinnitus due 
to acoustic trauma experienced during service.  Based on the 
medical evidence of record, the veteran currently has a 
bilateral hearing loss pursuant to VA standards and tinnitus.  
Nonetheless, in order to establish entitlement to service 
connection, these disabilities must be causally related to 
service.  

The veteran reported working in the engine room of a ship as 
an electrician and also that he suffered from tympanic 
membrane perforations as a result of acoustic trauma.  The 
veteran is competent to provide evidence of noise exposure 
during service and can credibly do so when the record does 
not contain evidence to the contrary.  On review of the 
record, the Notice of Separation indicates the veteran was an 
electrician's mate and assigned to the USS Kyne (DE 744).  
The service medical records are negative for a diagnosis of 
perforated eardrums.  However, the evidence does establish 
that the veteran was stationed aboard a ship with an 
occupational specialty likely to result in noise exposure.  
He also had some ear pathology (thickened eardrums) on 
separation and he complained of tinnitus and deafness as 
early as 1947.  Additionally, on examination in January 2000, 
the right tympanic membrane was noted to be scarred.  
Therefore, the Board finds adequate evidence to support a 
finding of noise exposure (acoustic trauma) during the 
veteran's service.
 
On VA examination in December 1999 and January 2000, the 
examiners opined that the veteran's bilateral hearing loss 
and tinnitus were likely due to acoustic trauma during 
service.  The Board notes that the veteran's C-file was not 
available for the examiners' review and that the etiology 
opinions were apparently based on the physical examination 
and the veteran's reported history.  As previously discussed, 
the Board finds there is evidence that the veteran suffered 
acoustic trauma during service.  Consequently, the Board 
finds that the VA medical opinions, based in part on the 
veteran's reported history, constitute competent medical 
evidence.  

Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board finds that the medical evidence of record 
supports a finding that the veteran's current bilateral 
hearing loss and tinnitus are causally related to his active 
service.  See 38 U.S.C.A. § 5107 (West Supp. 2001).  As such, 
service connection is established.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

